 Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 1 of 22 PageID# 277



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

UNITED STATES OF AMERICA                      )
                                              )
                                              )       Case No. 3:19cr130
                                              )
OKELLO T. CHATRIE,                            )
          Defendant                           )

 DEFENDANT’S REPLY TO GOVERNMENT’S RESPONSE MOTION TO SUPPRESS
     EVIDENCE OBTAINED FROM A “GEOFENCE” GENERAL WARRANT

       Okello Chatrie, through counsel, replies as follows to the government’s response to his

motion to suppress evidence obtained from a “geofence” general warrant. See ECF No. 29.

       I.      Obtaining Mr. Chatrie’s Google location information was a search.

       Mr. Chatrie presents two arguments as to why the government’s acquisition of his Google

location data was a search. The government responds to only one of them on the merits. First, Mr.

Chatrie argues that the government’s conduct was a search under the Katz reasonable expectation

of privacy test. The government contends that he had no privacy interest in two hours of his

location information, failing to appreciate the significance of the Supreme Court’s landmark

decision in Carpenter v. United States, 138 S. Ct. 2206 (2018), and seeking to create a de minimis

exception to the Fourth Amendment. Second, Mr. Chatrie argues that it was a search under a

property rights theory of the Fourth Amendment. This understanding of the Fourth Amendment

predates United States v. Katz, 389 U.S. 347 (1967), and has been repeatedly identified by the

Supreme Court as an equally valid and independent test. See, e.g., United States v. Jones, 565 U.S.

400, 409 (2012); Kyllo v. United States, 533 U.S. 27, 37 (2001); Soldal v. Cook County, 506 U.S.

56, 62 (1992). The government, however, brushes it aside as if it were a recent invention of Justice




                                                  1
 Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 2 of 22 PageID# 278



Gorsuch, offering no response on the merits. ECF No. 41 at 12. Under both theories, however, the

acquisition of Mr. Chatrie’s Google location data was a search.

       A. Obtaining Mr. Chatrie’s Google location information infringed on his reasonable
          expectation of privacy.

       The government contends that Mr. Chatrie had “no reasonable expectation of privacy in

any of the information disclosed by Google” because the location data covered two hours instead

of seven days. ECF No. 41 at 6. But Carpenter did not gift the government a free pass from the

Fourth Amendment for any such “limited period.” 138 S. Ct. at 2220. On the contrary, the Court

made it clear that it would not “grant the state unrestricted access to a wireless carrier’s database

of physical location information,” describing such information as “deeply revealing,”

“comprehensive,” and “inescapable” Id. at 2223. Mr. Chatrie had a reasonable expectation of

privacy in his Google location information, which was at least as private as the records in

Carpenter.

       Carpenter involved two orders for historical cell site location information (“CSLI”): one

seeking 152 days, and a second for seven days. 138 S. Ct. at 2212. In holding that a warrant is

required for seven days or more of CSLI, the Court merely decided Carpenter on the facts before

it. There is no higher constitutional significance to seven days, and Carpenter does not suggest

that the Fourth Amendment would condone warrantless searches for a shorter period of time. In

fact, the second CSLI order only produced only two days of records, not seven. Id. at 2212.

Likewise, the Court did not express a view on real-time CSLI or “tower dumps” because those

facts were not present in the record. Id. at 2220. But it would require misreading the rest of the

Court’s opinion to view this judicial restraint as an invitation to engage in warrantless surveillance.

It is not enough to suppose, as the government does, that it might be possible to replicate this




                                                  2
    Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 3 of 22 PageID# 279



location information given enough time and resources. 1 ECF No. 41 at 8. While some physical

searches may be permissible without a warrant, the Court has been clear that “any extension of

that reasoning to digital data has to rest on its own bottom.” Riley v. California, 134 S. Ct. 2473,

2489 (2014).

          Applying the Carpenter framework, it is clear that obtaining Google location data was a

search that infringed on Mr. Chatrie’s reasonable expectation of privacy. Like the CSLI in

Carpenter, Google location information is deeply revealing, comprehensive, and inescapable. 138

S. Ct. at 2223. It its revealing because it can expose the location of devices inside constitutionally

protected areas, including “private residences, doctor’s offices, political headquarters, and other

potentially revealing locales.” Id. at 2218. Indeed, Google uses it for that very purpose when

serving      advertisements.    Google     Policies,    Location     Data     (Nov.     20,    2018),

https://policies.google.com/technologies/location-data?hl=en. And in this case, it located 11 users

inside the Journey Christian Church, a quintessentially protected space that raises additional First

Amendment concerns. See Stanford v. Texas, 379 U.S. 476, 485 (1965) (requiring courts to apply

Fourth Amendment requirements with “the most scrupulous exactitude” when searches implicate

First Amendment concerns). 2 In sum, two hours of Google location information is capable of

revealing the same type of sensitive, private information as CLSI.




1
  Mr. Chatrie maintains that the data obtained through this warrant could not have been obtained
through visual surveillance alone. In addition to subscriber information and account details, which
are not observable, it would have been impossible to reconstruct all of the location data obtained
from Google. Even if the government had unlimited time and resources, they would not be free to
enter constitutionally protected spaces to log the devices located inside. Mr. Chatrie does not
concede his privacy interest in the non-location data obtained through the geofence warrant.
2
  The government fails to adequately address these First Amendment concerns, just as it failed to
recognize or address them when seeking a geofence warrant that fully encompassed a large church.
The affiant simply described the church as “an adjacent business” without telling the Court that
the “business” was actually a church.
                                                  3
 Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 4 of 22 PageID# 280



       The fact that the government obtained a smaller quantity of this location data than in

Carpenter does not diminish its potentially revealing nature. Carpenter emphasized the long-term

privacy implications of cell phone location tracking only because those were the facts before the

Court. Elsewhere, the Justices have expressed concern with even short-term monitoring. In United

States v. Karo, for example, the use of a beeper to track a drum of ether inside a private residence

was sufficient to trigger Fourth Amendment scrutiny. 468 U.S. 705, 716 (1984) (“We cannot

accept the Government’s contention that it should be completely free from the constraints of the

Fourth Amendment to determine by means of an electronic device . . . whether a particular

article—or a person, for that matter—is in an individual’s home at a particular time.”) (emphasis

added). Just a small window of GPS monitoring still creates a “precise, comprehensive record of

a person’s movements that reflects a wealth of detail about her familial, political, professional,

religious, and sexual associations.” Jones, 565 U.S. at 415 (Sotomayor, J., concurring). Indeed, it

takes little imagination to conjure the privacy implications of even a single trip to “the psychiatrist,

the plastic surgeon, the abortion clinic, the AIDS treatment center, the strip club, the criminal

defense attorney, the by-the-hour-motel, the union meeting, the mosque, synagogue or church, the

gay bar and on and on.” Id. (quoting People v. Weaver, 12 N.Y.3d 433, 441-442 (2009)).

       Far more troubling is the breadth of the search in this case. Whereas Carpenter concerned

the search of just one person’s location data, the geofence warrant authorized the search of an

unlimited number of people’s location data. Neither the government nor the magistrate knew in

advance how many devices would be swept up as a result of the search. Indeed, the fact that it

would yield information about 19 different devices was unknowable at the time of the

government’s application. This was not a problem the Carpenter Court had occasion to consider,




                                                   4
    Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 5 of 22 PageID# 281



but it is one that has repeatedly troubled the Court. 3 Indeed, “dragnet” searches are a perennial

Fourth Amendment fear. That is why the Constitution prohibits general warrants and requires both

probable cause and sufficient particularity. Even if obtaining two hours of location data for a single

person would not trouble the Court, obtaining two hours of data for every person in an area is a

very different story. In this sense, it arouses the same fears of “too permeating police surveillance”

and exercise of “arbitrary power” that motivated the Carpenter Court. 138 S. Ct. at 2214. Although

the concerns in Carpenter are not identical, the potentially unlimited breadth of a geofence search

makes up for the comparatively shorter duration of a geofence search. Consequently, the data

obtained are highly revealing and deserving of Fourth Amendment protection, as much if not more

so than the CSLI in Carpenter.

         Similarly, Google location data has a comprehensive reach that is comparable to CSLI. In

fact, CSLI is one of the data sources that Google collects and uses to determine users’ locations.

But Google also includes GPS location data as well as “additional information from nearby Wi-

Fi, mobile networks, and device sensors.” Google Policies, supra. As a result, Google location

information is significantly more precise than CSLI alone. The government puts no stock in this

distinction because the Carpenter Court “t[ook] account of more sophisticated systems” and

recognized that CSLI “is rapidly approaching GPS-level precision.” [G. at 8-9 (quoting Carpenter,

138 S. C.t at 2218-19).] But because Google uses multiple sources of location data, it locates

devices even in places where GPS is unavailable or unreliable, such as indoors. If GPS data is not



3
 See, e.g., United States v. Knotts, 460 U.S. 276, 284 (1983) (reserving the question of whether “different constitutional
principles may be applicable” to “dragnet-type law enforcement practices”); see also Jones, 565 U.S. at 408 n.6
(quoting Knotts); Karo, 468 U.S. at 716 (“Indiscriminate monitoring of property that has been withdrawn from public
view would present far too serious a threat to privacy interests in the home to escape entirely some sort of Fourth
Amendment oversight.”); United States v. U.S. Dist. Court for E. Dist. of Mich., S. Div., 407 U.S. 297, 327 (1972)
(Douglas, J., concurring) (“[T]he recurring desire of reigning officials to employ dragnet techniques … lies at the core
of [the Fourth Amendment].”); Davis v. Mississippi, 394 U.S. 721, 726 (1969) (“Nothing is more clear than that the
Fourth Amendment was meant to prevent wholesale intrusions upon the personal security of our citizenry”).

                                                            5
 Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 6 of 22 PageID# 282



available, Google will then approximate location information based on the signal strength of

known nearby Wi-Fi networks, which have a short range. Google is capable of doing this by

referencing the billions of data points it gathers each day from other Android phones that report

on the availability of Wi-Fi networks in range. See Tr. at 29, Commonwealth v. Anderson, No.

CR17-4909-00F (Va. Cir. Ct., Jan. 4, 2019) (Ex. D). Only when Wi-Fi and GPS are unavailable

does Google fall back to using CSLI, the least precise method. Consequently, Google location data

is likely to be more comprehensive than GPS, locating devices where GPS is unavailable.

       And finally, Google location data is “automatic and inescapable.” For Android users like

Mr. Chatrie, there is no practical way to avoid transmitting location information to Google, even

if “Location History” is turned off. Location History only controls whether location data gets added

to a user’s “Timeline” feature, not whether Google sees or stores the data. Likewise, disabling

Google Location Services does not actually stop a device from determining its location and

creating a record. As Google explains, “Your device’s location will continue to work even if GLS

[Google Location Services] is turned off, but the device will rely only on GPS to estimate device

location for apps with the necessary permission.” Google Policies, supra. Those apps include

basic, built-in Google services like Search and Maps. Thus, because “Google Location Services is

distinct from your device’s location setting,” some location information still flows to Google even

when it is off. See Ryan Nakashima, Google Tracks Your Movements, Like it or Not, Associated

Press (Aug. 13, 2018),      https://www.apnews.com/828aefab64d4411bac257a07c1af0ecb. And

while Google notes that there are separate controls for “Web & App Activity,” this setting is

isolated and unaffected by the restriction of other location information. Furthermore, the

government is incorrect that Mr. Chatrie “had to affirmatively opt in” to sharing his location

information with Google. As the user of an Android phone, Google Location Services is enabled



                                                 6
    Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 7 of 22 PageID# 283



by default. See Verizon, Samsung Galaxy S9 / S9+ - Activate / Set Up Device,

https://www.verizonwireless.com/support/knowledge-base-216675/ (showing Google location

services on by default at step eight). Location History, by contrast, is an opt-in feature, but one

that has no effect on the GPS, Wi-Fi, and other location data transmitted to Google through

Location Services or Web & App Activity. 4 While it is technically possible to disable the phone’s

location functions altogether by activating “airplane mode” or powering off the device completely,

such drastic steps are not required by Carpenter. 138 S. Ct. at 2220 (“Apart from disconnecting

the phone from the network, there is no way to avoid leaving behind a trail of location data. As a

result, in no meaningful sense does the user voluntarily ‘assume[] the risk’ of turning over a

comprehensive dossier of his physical movements.”). Rather, collection of Google location data is

“inescapable” because, as in Carpenter, it relates to services one needs to be a functioning member

of today’s society. Id. In addition the ubiquity of Google services such as Search, Maps, and Mail,

all Android phones—such as the one Mr. Chatrie had—run on Google’s operating system and

regularly transmit location data back to Google without any affirmative user action at all. The

collection is therefore just as automatic and inescapable as CSLI.

         In sum, Google location data is at least as revealing, comprehensive, and inescapable as

CSLI. Thus, as in Carpenter, the fact that “such records are generated for commercial purposes . .

. does not negate [Mr. Chatrie’s] anticipation of privacy in his physical location.” 138 S. Ct. at

2217. Mr. Chatrie had a reasonable expectation of privacy in his Google location data and

obtaining those records was therefore a Fourth Amendment search. This is especially true because



4
  The government also draws a confusing and unsupported distinction between “incidental”
disclosure of location information and disclosure as a “central prerequisite” to obtaining services.
CSLI, however, is in fact essential to the use of a cell phone – required to route information to the
correct tower and device. It is both central to the way cell phones function and a prerequisite to
using their features.
                                                 7
 Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 8 of 22 PageID# 284



of the “dragnet-style” search used to get them, a longstanding fear of the Court even when long-

term surveillance is not at issue.

       B. Obtaining Mr. Chatrie’s Google location information infringed on his property
          rights in that data.

       The Katz reasonable-expectation-of-privacy test has been in place since 1967, but the

Supreme Court’s Fourth Amendment jurisprudence is not so young. Throughout the late-19th and

early-20th centuries, the Court hued closely to a literal reading of the constitutional text, focusing

on the property rights attached to “persons, houses, papers, and effects.” U.S. Const. amnd. IV;

see, e.g., Agnello v. United States, 269 U.S. 20, 32 (1925) (“The search of a private dwelling

without a warrant is in itself unreasonable and abhorrent to our laws.”); Weeks v. United States,

232 U.S. 383, 391 (1914) (recognizing that the essence of a Fourth Amendment violation is “the

invasion of his indefeasible right of personal security, personal liberty, and private property.”); Ex

parte Jackson, 96 U.S. 727, 732-33 (1878) (holding that postal mail is just as protected under the

Fourth Amendment as those papers and effects kept in the safety of one’s home). Indeed, the

invasion of property rights was at the heart of Lord Camden’s judgment in Entick v. Carrington,

one of the pillars of English liberty and a catalyst for the Fourth Amendment. 19 How. St. Tr. 1029

(K.B. 1765) (“Papers are the owner’s goods and chattels. They are his dearest property; and are so

far from enduring a seizure, that they will hardly bear an inspection”); see also Boyd v. United

States, 116 U.S. 616, 626 (1886) (describing Entick as a “monument of English freedom” and “the

true and ultimate expression of constitutional law”). On this side of the Atlantic, the founding

fathers specifically designed the Fourth Amendment to assure security “in person and property”

against unlawful searches. Adams v. New York, 192 U.S. 585, 598 (1904) (emphasis added). In

short, the “traditional,” property-based theory of the Fourth Amendment has a pedigree that long

predates Katz and, given the Court’s recent jurisprudence, is as valid as ever.

                                                  8
 Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 9 of 22 PageID# 285



       When the Court decided Katz, there was a palpable worry that property rights alone would

not be sufficient to implement the Fourth Amendment in an age when communications could occur

without an in-person meeting, but through electronic whispers miles apart. Justice Harlan

embodied this concern in his famous concurrence, declaring that the Fourth Amendment protects

“people, not places.” 389 U.S. at 351. This understanding of the Fourth Amendment has served

the Court well for decades, but it “did not repudiate [the] understanding” held for “most of our

history” that the Fourth Amendment embodies “a particular concern for government trespass” on

one’s “papers” and “effects.” Jones, 565 U.S. at 406-07.

       Thus, for example, the Court in Soldal unanimously held that removal of a tenant’s mobile

home was a Fourth Amendment seizure even though the owner’s “privacy” was not invaded. 506

U.S. at 62 (“[O]ur cases unmistakably hold that the Amendment protects property as well as

privacy.”). Likewise, in Kyllo, Justice Scalia avoided the Katz doctrine in finding that the use of a

thermal imager on a home was a search. 533 U.S. at 37 (“The Fourth Amendment’s protection of

the home has never been tied to measurement of the quality or quantity of information obtained.”).

Indeed, the Kyllo Court noted that “well into the 20th century, our Fourth Amendment

jurisprudence was tied to common-law trespass.” Id. at 40. And finally, in Jones, the opinion of

the Court rested on trespass grounds. 565 U.S. at 404-05. The Jones Court found that placement

of a GPS tracker on a car was a “physical intrusion” that “would have been considered a ‘search’

within the meaning of the Fourth Amendment when it was adopted.” Id. Reaffirming Soldal, the

Jones Court unequivocally stated that “the Katz reasonable-expectation-of-privacy test had been

added to, not substituted for, the common-law trespassory test.” Id. at 409; see also Jones, 565

U.S. at 414 (Sotomayor, J., concurring) (“Katz’s reasonable-expectation-of-privacy test

augmented, but did not displace or diminish, the common-law trespassory test that preceded it.”).



                                                 9
Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 10 of 22 PageID# 286



       Justice Gorsuch’s dissent in Carpenter was a clarion call for courts and counsel to reassert

the central role that property rights have played in the history of Fourth Amendment jurisprudence.

138 S. Ct. at 2272 (“Carpenter pursued only a Katz ‘reasonable expectations’ argument. He did

not invoke the law of property or any analogies to the common law, … [and therefore] forfeited

perhaps his most promising line of argument.”). Mr. Chatrie does not ask this Court to adopt a

novel theory, but to apply a deep-rooted one. See id. at 406-07. Mr. Chatrie takes Justice Gorsuch’s

warning seriously and seeks to fully assert his Fourth Amendment rights. The government,

however, simply does not engage with the merits of Mr. Chatrie’s property-based argument. ECF

No. 41 at 12-13. Instead, the government chooses to ignore over a century of Fourth Amendment

jurisprudence and merely quip that “a solo dissent is not the law.” Id. at 12.

       II.     The warrant lacked probable cause and was even more unparticularized than
               previously thought.

       The government responds that the geofence warrant was supported by sufficient probable

cause and particularity. Id. at 13-21. But their arguments are even less persuasive in light of

additional discovery showing that they twice requested additional location data on all 19 devices

initially identified by Google, in contravention of the warrant itself. See Ex. A (First Step 2

Request) at 1; Ex. B (Second Step 2 Request) at 1. Indeed, Google twice rebuffed this request,

ultimately sending additional information on nine devices. This development underscores why

such an ad hoc, back-and-forth negotiation with the recipient of a warrant is no substitute for

judicial oversight and a particularized warrant supported by probable cause.

       More fundamentally, the government’s response appears to misunderstand the significance

of the Fourth Amendment’s particularity requirement. Particularity is not just about how clearly a

warrant identifies the object of a search for which there is probable cause to seize, but whether it

adequately constrains law enforcement’s discretion in the execution of that search and seizure. Its

                                                 10
Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 11 of 22 PageID# 287



basic purpose is to prevent general warrants by ensuring that “nothing is left to the discretion of

the officer executing the warrant.” Marron v. United States, 275 U.S. 192, 196 (1927). The

government contends that the information it sought was “constrained” based on location, date, and

time to the robbery under investigation. ECF No. 41 at 18. But it is not enough to simply name the

crime and identify the general area where it occurred. Rather, such a warrant is more akin to the

general warrant in Wilkes v. Wood that identified the crime of seditious libel but did not specify

the places to be searched, the papers to be seized, or the persons to arrest. 98 Eng. Rep. 489, 490

(1763). Drawing a circle around the neighborhood to be ransacked does not change the analysis.

       The government contends that the initial search (“Step One”) satisfied the particularity and

probable cause requirements because it specified information “directly tied” to a particular

robbery, which of course occurred “at a particular place and time.” ECF No. 41 at 13. But it failed

to individualize its suspicion and tie that robbery to a particular account or accounts to be searched.

That is like permitting the police to search for stolen goods in any place near a theft, to pat down

every person in a bar where a crime had been committed, or to search every person in an apartment

where illegal drugs may be present--all of which courts have found to be unconstitutional. See

Grumon v. Raymond, 1 Conn. 40, 43 (1814); United States v. Glenn, 2009 WL 2390353, at *5

(S.D. Ga. 2009); Commonwealth v. Brown, 68 Mass. App. Ct. 261, 262 (Mass. App. Ct. 2007). It

is also strongly reminiscent of the facts in United States v. Curry, in which this Court held that

police did not have reasonable suspicion to stop Mr. Curry or any of the other men in a group after

shots were fired in the general vicinity of where he was walking. No. 3:17CR130, 2018 WL

1384298, at *11 (E.D. Va. Mar. 19, 2018), rev’d and remanded, 937 F.3d 363 (4th Cir. 2019),

reh’g en banc granted, No. 18-4233, 2019 WL 6133704 (4th Cir. Nov. 18, 2019) (“[G]eneralized

suspicion and fear cannot substitute for specific and articulable facts . . . that support           a



                                                  11
Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 12 of 22 PageID# 288



particularized and objective basis for suspecting the particular person stopped of criminal

activity.”) (internal quotations omitted). The government scoffs at the fact that “19 individuals,

rather than hundreds or thousands” were affected by Step One of the warrant, ECF No. 41 at 18,

but it gives no indication of how many bystanders would have to be searched before the collateral

damage becomes too much for the Fourth Amendment to bear. Indeed, the government did not and

could not have known how many devices would be affected by such a high-tech fishing expedition.

The only thing certain at Step One was that law enforcement intended to search the Google data

of many people who were not involved in the robbery.

       It is not sufficient to respond, as the government does, that the location records of

admittedly innocent people are the proper target of a search warrant on the off-chance that they

might be useful in reconstructing the scene, identifying potential witnesses, or rebutting potential

defenses raised by the robber. ECF No. 41 at 16. This argument proves too much. The issue is not

whether there is some evidence to be had, but where the line is between a general warrant and a

particularized one. The boilerplate speculation offered by the government would seemingly justify

a search of anyone near any crime.

       Moreover, the underlying reason the warrant lacks particularity is because the government

does not have probable cause to search an unlimited number of unknown people who were near a

crime. Probable cause is what makes particularity possible. Without it, there should be no surprise

when a warrant also lacks particularity. As the government notes, the “information specified by a

warrant must be ‘no broader than the probable cause on which it is based.’” ECF No. 41 at 19

(citing United States v. Hurwitz, 459 F.3d 463, 473 (4th Cir. 2006)). But here, the distinguishing

feature of the warrant application is the absence of any identifiable suspects. Without some




                                                12
Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 13 of 22 PageID# 289



individualized suspicion, it is trying to imagine how the resulting warrant would be anything other

than unparticularized.

       Contrary to the government’s assertion, the warrant application established no probable

cause for any of the Google data it obtained. Mere proximity to crime is not probable cause of

criminal activity. The government points to the so-called “Playpen warrant” as precedent for its

actions here, Id. at 20, but unlike the Playpen cases, there was no honeypot in this case—only a

dragnet. The Playpen warrant was “based on probable cause to search any computer logging into

[a child pornography website].” Id. at 20 (quoting United States v. Matish, 193 F. Supp. 3d 585,

609 (E.D. Va. 2016)). The suspicion generated as a result of logging in to such a website has been

a critical element in decisions upholding that warrant’s constitutionality. See, e.g., Matish, 193 F.

Supp. 3d at 603 (finding that the “chances of someone innocently discovering, registering for, and

entering Playpen were slim” because of the “numerous affirmative steps that one must take to even

find Playpen on the Tor network” that make it “extremely unlikely for someone to stumble

innocently upon Playpen”); see also United States v. McLamb, 880 F.3d 685, 688 (4th Cir. 2018)

(noting that to access Playpen, a user must download Tor and enter a 16-character URL consisting

of random letters and numbers, as well as enter a username and password to proceed past a

welcome page that “was suggestive enough that Playpen’s content would be apparent” to any

visitor). In this case, however, there is no argument that using Google services or being near the

Call Federal Credit Union is somehow inherently suspicious. Instead, a crime was committed, law

enforcement had no suspects, and the government simply cast a dragnet. The prevalence of

Android phones is not probable cause to search any Google users that happen to be nearby. And




                                                 13
Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 14 of 22 PageID# 290



the absence of any individualized suspicion, let alone probable cause, at Step One renders the

entire warrant unconstitutional. 5

       The second phase of the warrant (“Step Two”) fares even worse. The government asserts

that the warrant was “remarkably limited” because it obtained the location information for nine

individuals over a two-hour interval, regardless of whether they were inside or outside the 150-

meter radius. ECF No. 41 at 13. Indeed, the government commends itself for seizing “less than the

maximum quantity of location and identity information that the warrant authorized.” ECF No. 41

at 18. But this argument only gives lie to the entire three-step process. According to the

government, the warrant authorized the government to seize “identity information and two hours

of location data for all individuals present at the site of the robbery during the hour of the robbery.”

Id. at 19 (emphasis added). The warrant, however, is not so clear on this point.

       The impression one gets from reading the warrant application is that the three-step process

matters—that it is a means of protecting the privacy of bystanders by using “anonymized” 6 data

to “narrow down the list” before obtaining additional records in Step Two, and then de-

anonymized identity information in the third phase (“Step Three”). But the government, in its

requests to Google and in a careful reading of Attachment II, said that they were actually entitled

to Step 2 and Step 3 data on everyone snared in Step 1, no narrowing required. The warrant only

says that law enforcement will “attempt” to narrow the list in Steps 2 and 3. See Warrant




5
  The government invites this Court to “sever the second step of the warrant and to suppress
second-step information” only, ECF No. 41 at 20, but to do so would condone the digital equivalent
of a general warrant that lacked particularity from the outset. See, e.g., United States v. Sells, 463
F.3d 1148, 1158 (10th Cir. 2006) (noting that “every court to adopt the severance doctrine has
further limited its application to prohibit severance from saving a warrant that has been rendered
a general warrant by nature of its invalid portions despite containing some valid portion”).
6
  Mr. Chatrie does not concede that this data is not personally identifiable.
                                                  14
Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 15 of 22 PageID# 291



Attachment I at 1-2; Warrant Attachment II at 2-3. The verb “attempt” appears six times, doing

quite a lot of work.

       The government did in fact request the “maximum” amount of data—twice. In two emails

to Google following the production of Stage One records, the government asked for “additional

location data and subscriber info” for all 19 devices identified in step one. See Ex. A at 1; Ex. B at

1. Google did not respond to either of these requests. It was not until the government sent a third

email requesting additional data on just nine devices that Google produced more records. See Ex.

C (Third Step 2 Request) at 1. This is not to suggest that the government did not “attempt” to

narrow down the list. Indeed, the government twice tells Google, “If this request seems

unreasonable, please keep in mind that device numbers 1-9 may fit the more likely profile of parties

involved,” but then requested additional information on all 19 anyway. See Ex. A at 1; Ex. B at 1.

       It is unclear whether the practical realties of the three-step process were apparent to the

issuing magistrate. It was certainly not clear to Mr. Chatrie prior to reviewing the negotiations

between Google and law enforcement over the data to be produced in Step Two. The critical point,

however, is that it was up to Google to decide whether the additional search was “reasonable.” Id.

That is a question that the Constitution makes clear is for a neutral and detached magistrate, not

Google. See Groh v. Ramirez, 540 U.S. 551, 561 (2004) (“Even though [law enforcement] acted

with restraint in conducting the search, ‘the inescapable fact is that this restraint was imposed by

the agents themselves, not by a judicial officer.’”) (quoting Katz, 389 U.S. at 356). In reality, the

government would have obtained the “maximum” amount of data authorized had Google not

enforced the warrant’s strong suggestion that law enforcement should be required to first “narrow

down the list.” See Ex. A at 1; Ex. B at 1. Google, not the government, deserves commendation




                                                 15
Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 16 of 22 PageID# 292



for somewhat limiting the scope of this dragnet search—but it is not and should not be their job to

do so.

         Put simply, the government lacked probable cause to search any individual’s location data,

so law enforcement sought to search a broad swath of everyone’s data in the area of the robbery.

Without sufficient probable cause, the warrant was doomed from the start, as further evinced by

its equal lack of particularity. The government’s “attempt” to “narrow down the list” was merely

cosmetic, masking its multiple grabs for the “maximum” amount of data that it believed

investigators was entitled to. Law enforcement’s emails to Google clearly demonstrate how the

government viewed the three-step process as no more than window dressing. Instead, the

government put Google in the role of magistrate, deferring to Silicon Valley to determine what

was “reasonable.” See Ex. A at 1; Ex. B at 1. Such a delegation of constitutional authority is

contrary to the Fourth Amendment, demonstrating the profound absence of probable cause or

particularity in this case.

         III.   The warrant was void ab initio.

         The government seeks to sidestep the unlimited breadth of the warrant by arguing that Mr.

Chatrie “lacks standing to challenge the government’s acquisition of others’ location information.”

ECF No. 41 at 12. But Mr. Chatrie is not asserting the Fourth Amendment rights of others; he is

asserting his own. The unlimited breadth of the warrant bears directly on its absence of

particularity, rendering it an unconstitutional general warrant that was void ab initio—invalid from

the beginning. See Groh, 540 U.S. at 558 (finding a warrant “so obviously deficient” in

particularity that “we must regard the search as ‘warrantless’ within the meaning of our case law.”).

         The history of the Fourth Amendment and the framers of the Constitution make this very

clear. For example, “[w]hen James Otis, Jr., delivered his courtroom oration against writs of



                                                 16
Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 17 of 22 PageID# 293



assistance in 1761,” he argued that “the writs … were void as a form of general warrant.” Payton

v. New York, 445 U.S. 573, 608 (1980) (White, J., dissenting). Lord Camden’s judgment in Entick,

one of the pillars of English liberty and a catalyst for the Fourth Amendment, similarly held a

general warrant to be “illegal and void.” 19 How. St. Tr. 1029; see Boyd, 116 U.S. at 616 (citing

this holding and noting that “the principles laid down in [Entick] affect the very essence of

constitutional liberty and security.”); State Tax Comm'n v. Tenn. Coal, Iron & R. Co., 89 So. 179,

182 (Ala. 1921) (noting Entick’s holding that “the general warrants issued by the Secretary of State

were, under such circumstances there outlined, declared illegal and void.”). And when a warrant

is void, “potential questions of ‘harmlessness’” do not matter. United States v. Krueger, 809 F.3d

1109, 1123 (10th Cir. 2015) (Gorsuch, J., concurring). The geofence warrant violated Mr.

Chatrie’s Fourth Amendment rights, not just the rights of bystanders.

       IV.     The good faith doctrine does not apply.

       The Leon good faith exception to the exclusionary rule does not apply to evidence

discovered as a result of an arrest premised upon a warrant that was void ab initio. As the Leon

Court explained, “in so limiting the suppression remedy, we leave untouched the probable-cause

standard and the various requirements for a valid warrant.” 468 U.S. 897, 923-24 (1984). Thus,

the good-faith exception is inapplicable to warrants that do not meet the probable cause and

particularity requirements. While the Fourth Circuit has applied the good faith exception to

warrants authorized by magistrates lacking jurisdiction, McLamb, 880 F.3d at 691, the Circuit did

so because suppression would not have appreciably deterred police misconduct. See United States

v. Seerden, 916 F.3d 360, 367 (4th Cir. 2019). By contrast, the Fourth Circuit has never applied

the good faith doctrine to a general warrant, as suppression serves the goal of deterring police from

seeking such intentionally overbroad and unparticularized warrants in the future. Leon may excuse



                                                 17
Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 18 of 22 PageID# 294



a deficiency in the language of a warrant that is subsequently invalidated, but it cannot excuse a

general warrant that is void at its inception. To hold otherwise would incentivize the kind of

“systemic error” and “reckless disregard of constitutional requirements” that the Supreme Court

has cautioned against. Herring v. United States, 555 U.S. 135, 144 (2009).

       Even if Leon were to apply in this case, evidence from an unconstitutional search should

still be suppressed in at least four circumstances, three of which are relevant here. See United

States v. Leon, 468 U.S. 897, 923 (1984).

       First, magistrate issuing the geofence warrant “abandoned his judicial role” by granting

immense discretion to the executing officers to decide what Google data to search, and so “no

reasonably well trained officer should [have] rel[ied] on the warrant.” See id. (citing Lo-Ji Sales,

Inc. v. New York, 442 U.S. 319 (1979)). Lo-Ji Sales determined that a “Town Justice” abandoned

his judicial role when he accompanied the police to execute a warrant for obscene material at a

store and granted the police immense discretion in seizing materials. 442 U.S. at 326-27. “When

he ordered an item seized because he believed it was obscene, he instructed the police officers to

seize all ‘similar’ items as well, leaving determination of what was ‘similar’ to the officer’s [sic]

discretion.” Id. at 327. “The Fourth Amendment does not permit such action,” nor such “open-

ended warrants.” Id. at 325. Among other problems, this grant of discretion prevents the magistrate

from “verify[ing] that the inventory prepared by the police . . . accurately reflected what he had

ordered seized.” Id. at 327. Here, the warrant left it up to law enforcement and Google to decide

which devices would be subject to further search in Steps 2 and 3. “The Fourth Amendment does

not permit such action,” reserving this function for the judiciary. See id. at 325. Here, the court

would have no way of determining whether the data obtained in Steps 2 and 3 “accurately

reflected” what the magistrate had ordered seized because there were no separate court orders



                                                 18
Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 19 of 22 PageID# 295



authorizing them. Instead, it was effectively an “open-ended warrant,” id., in which the magistrate

abandoned his judicial role.

       Second, the good faith exception should not apply because the government’s generalized

assumptions about cell phone use rendered the geofence warrant “so lacking in indicia of probable

cause” to search Mr. Chatrie’s data that “official belief in its existence [was] entirely

unreasonable.” See Leon, 468 U.S. at 923 (internal citations and quotations omitted). In United

States v. Doyle, for example, the Fourth Circuit Court of Appeals held that good faith did not apply

when the police searched a house for child pornography with a warrant that contained “remarkably

scant evidence … to support a belief that [the defendant] in fact possessed child pornography.”

650 F.3d 460, 472 (2011) (emphasis added). The district court incorrectly “opined that ‘[t]he

magistrate could reasonably infer’” this possession from the affidavit’s recitation of allegations of

sexual assault by children and second-hand allegations of possession of child pornography. Id. at

471-72. In Seerden, by contrast, good faith did apply where the affidavit contained allegations and

admissions of the actual crime for which evidence was sought (sexual assault). 916 F.3d 360, 367-

68 (4th Cir. 2019). Here, the police presented no evidence that the robber “in fact” had a

smartphone, used Android or Google services, and opted-in to location services, and thus that his

data was “in fact” in Google’s Sensorvault. See Doyle, 650 F.3d at 472; ECF No. 41 at 14. Per

Doyle, this Court cannot “reasonably infer” this fact from the government’s generalized

assumptions about cell phone use and should instead hold that any “belief in [the] existence [of

probable cause for the warrant was] entirely unreasonable.” See Doyle, 650 F.3d at 471; see Leon,

468 U.S. at 923.

       Third, good faith should not apply because the geofence warrant was “facially deficient.”

See Leon, 468 U.S. at 923. It sought unfettered discretion to search deeply private data of an



                                                 19
Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 20 of 22 PageID# 296



unlimited number of people, and was so lacking in probable cause and particularity that “the

executing officers [could not have] reasonably presume[d] it to be valid.” See id. The government’s

attempt to evade this problem with McLamb is unpersuasive. In McLamb, the court found that “the

boundaries of a magistrate judge’s jurisdiction in the context of remote access warrant” was not

clear at the time the agent applied for the warrant. 880 F.3d at 691. In those very limited

circumstances, the court looked to the agent’s consultation with attorneys from a specialized

section within DOJ as evidence of good faith. Here, the watershed decision in Carpenter provided

significant guidance for officers in this case. This Court cannot allow a reference to consulting

with a government attorney to subsume the Fourth Amendment’s requirement that a neutral and

detached magistrate decide whether to issue the warrant.

       As the Supreme Court recognized many decades ago, the Fourth Amendment requires a

“neutral and detached” judge to find probable cause because the investigating officers are engaged

in “the often competitive enterprise of ferreting out crime.” Coolidge v. New Hampshire, 403 U.S.

443, 449 (1971). “[T]he whole point of the basic rule . . . is that prosecutors and policemen simply

cannot be asked to maintain the requisite neutrality with regard to their own investigations—the

‘competitive enterprise’ that must rightly engage their single-minded attention.” Id. at 450. Thus,

it is the role of only the courts to enforce the constitutional requirement of particularity. To adopt

the government’s position here that consulting with members of the prosecution team is sufficient

to establish good faith would completely eviscerate a clear protection that the Fourth Amendment

in its own words requires.

                                          CONCLUSION

       The geofence warrant in this case was a general warrant, devoid of the probable cause and

particularity required by the Fourth Amendment, the unconstitutionality of which should have been



                                                 20
Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 21 of 22 PageID# 297



readily apparent. For the foregoing reasons, Mr. Chatrie requests that this Court find the warrant

void and suppress all of the fruits thereof.



                                               Respectfully submitted,

                                               OKELLO T. CHATRIE

                                       By:     ___________/s/____________
                                               Michael W. Price
                                               NY Bar No. 4771697 (pro hac vice)
                                               Counsel for Defendant
                                               National Association of Criminal Defense Lawyers
                                               Fourth Amendment Center
                                               1660 L St. NW, 12th Floor
                                               Washington, D.C. 20036
                                               Ph. (202) 465-7615
                                               Fax (202) 872-8690
                                               mprice@nacdl.org

                                               ___________/s/____________
                                               Laura Koenig
                                               Va. Bar No. 86840
                                               Counsel for Defendant
                                               Office of the Federal Public Defender
                                               701 E Broad Street, Suite 3600
                                               Richmond, VA 23219-1884
                                               Ph. (804) 565-0881
                                               Fax (804) 648-5033
                                               laura_koenig@fd.org




                                                 21
Case 3:19-cr-00130-MHL Document 48 Filed 12/09/19 Page 22 of 22 PageID# 298




                               CERTIFICATE OF SERVICE

        I hereby certify that on December 9, 2019, I filed the foregoing with the Clerk of Court
using the CM/ECF system, which will send a notification of such filing (NEF) to all counsel of
record.

                                                   ___________/s/____________
                                                   Laura Koenig
                                                   Va. Bar No. 86840
                                                   Counsel for Defendant
                                                   Office of the Federal Public Defender
                                                   701 E Broad Street, Suite 3600
                                                   Richmond, VA 23219-1884
                                                   Ph. (804) 565-0881
                                                   Fax (804) 648-5033
                                                   laura_koenig@fd.org




                                              22
